 Fill in this information to identify the case:
 Debtor 1         Arlo H. Hall
 Debtor 2         Bynetta R. Hall
                   (Spouse, if filing)
 United States Bankruptcy Court for the: Northern____ District of Ohio
                                                                         (State)
 Case number: _17-12667______________________



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal
residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1

Name of Creditor: The Bank of New York Mellon f/k/a The                                Court Claim No. (if known): 19
Bank of New York as successor trustee for JPMorgan
Chase Bank, N.A., as Trustee for the benefit of the
Certificateholders of Popular ABS, Inc. Mortgage Pass-
Through Certificates Series 2005-1

Last four digits of any number                                                         Date of Payment Change:
you use to identify the debtor's                XXXXXX9810
account:                                                                               Must be at least 21 days after date of      July 1, 2019
                                                                                       this notice.

                                                                                       New total payment:
                                                                                                                                   $1,651.54
                                                                                       Principal, interest, and escrow, if any

Part 1:        Escrow Account Payment Adjustment

Will there be a change in the debtor's escrow account payment?

     No.
     Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
     the basis for the change. If a statement is not attached, explain why:




            Current escrow payment: $623.51                                           New escrow payment: $606.29

Part 2:        Mortgage Payment Adjustment

Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate account?

     No.
     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
     attached, explain why:

            Current interest rate:                                   %                New interest rate:                           %

            Current principal and interest payment:                                   New principal and interest payment:
Part 3:        Other Payment Change

Will there be a change in the debtor’s mortgage payment for a reason not listed above?

      No
      Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
     (Court approval may be required before the payment change can take effect.)

            Reason for change:


            Current mortgage payment: $1,668.76                                       New mortgage payment: $1,651.54




Official Form 410S1                                               Notice of Mortgage Payment Change                                               Page 1



            17-12667-jps                 Doc       FILED 05/09/19                  ENTERED 05/09/19 16:05:58                     Page 1 of 15
Debtor 1           Arlo H. Hall                                                                         Case number: _17-12667_____________
                   First Name             Middle Name             Last Name




 Part 4:           Sign Here

 The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box

       I am the creditor.
       I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge,
 information, and reasonable belief.

 X         /s/ Chris E. Manaolis                                                                Date:       5/9/2019
           Signature




 Print:                  Chris E. Manolis, Esq.                                                 Title Attorney for Creditor
                         First Name                Middle Name           Last Name

 Company                 Shapiro, Van Ess, Phillips & Barragate, LLP


 Address                 4805 Montgomery Road, Suite 320
                         Number           Street

                         Norwood, OH 45212
                         City                                    State     ZIP Code


 Contact phone           (513) 396-8100                                                         Email cmanolis@logs.com




           17-12667-jps               Doc            FILED 05/09/19                   ENTERED 05/09/19 16:05:58                    Page 2 of 15
                                  CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on the 9th day of May, 2019, a copy of the
foregoing was served to the following:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

       Jonathan I. Krainess, on behalf of Arlo H. Hall a/k/a Arlo H McGhee a/k/a Arlo Hall and
       Bynetta R. Hall a/k/a Bynetta Hall, debtor(s), at jkrainess@sbcglobal.net

       Lauren A Helbling, on behalf of the Chapter 13 Trustee’s office at
       lhelbling13@ecf.epiqsystems.com

       United States Trustee at Registered address @usdoj.gov

And by regular U.S. mail, postage prepaid, on:

       Arlo H. Hall a/k/a Arlo H McGhee a/k/a Arlo Hall, 150 Creekside Drive, Maple Heights,
       OH 44137

       Bynetta R. Hall a/k/a Bynetta Hall, 150 Creekside Drive, Maple Heights, OH 44137




                                             /s/ Chris E. Manolis
                                             Shapiro, Van Ess, Phillips & Barragate, LLP
                                             Chris E. Manolis (OH-0076197)
                                             4805 Montgomery Road, Suite 320
                                             Norwood, OH 45212
                                             Phone: (216) 373-3117
                                             Fax: (847) 627-8805
                                             Email: cmanolis@logs.com
17-027349 BK03; ad; May 9, 2019




17-12667-jps      Doc      FILED 05/09/19     ENTERED 05/09/19 16:05:58            Page 3 of 15
                              REPRESENTATION OF PRINTED DOCUMENT




JONATHAN I KRAINESS
150 CREEKSIDE DR
MAPLE HEIGHTS OH 44137-4780




 17-12667-jps    Doc               INTERNET
                        FILED 05/09/19      REPRINT 05/09/19 16:05:58
                                         ENTERED                        Page 4 of 15
                                                 REPRESENTATION OF PRINTED DOCUMENT




04/19/2019                                                                                            Account Number:



         JONATHAN I KRAINESS                                                                                     Property Address:
         150 CREEKSIDE DRIVE                                                                                      150 Creekside Dr
         MAPLE HEIGHTS, OH 44137-4780                                                                Maple Heights, OH 44137-4780




Dear JONATHAN I KRAINESS,

We have been notified you are representing Bynetta R Hall. Accordingly, the enclosed correspondence is being directed to you.
The enclosures have not been sent directly to Bynetta R Hall. Please provide this correspondence to your client as you deem
appropriate.

If you no longer represent Bynetta R Hall, or if you prefer we provide such notices directly to your client, please send a request in
writing to:

                                                     Ocwen Loan Servicing, LLC
                                                  Attention: Research Department
                                                           P.O. Box 24736
                                                  West Palm Beach, FL 33416-4736

If you are authorizing us to communicate directly with your client, please specify whether the authorization covers written or
verbal communication, or both.

Sincerely,
Loan Servicing




 NMLS # 1852                                                                                                   BKA_ACCTHIST_DA
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.

                                                             Page 1 of 1


             17-12667-jps         Doc                 INTERNET
                                           FILED 05/09/19      REPRINT 05/09/19 16:05:58
                                                            ENTERED                                           Page 5 of 15
                                                REPRESENTATION OF PRINTED DOCUMENT




 04/19/2019                                                                                        Account Number:



         Bynetta R Hall                                                                                       Property Address:
         150 CREEKSIDE DR                                                                                      150 Creekside Dr
         MAPLE HEIGHTS, OH 44137-4780                                                              Maple Heights, OH 44137-4780




                           ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
                                                  BANKRUPTCY ACCOUNT HISTORY

Dear Customer(s),


                            The enclosed update follows notice of this account’s involvement in a bankruptcy petition, filed on
                            05/08/2017 under Chapter 13 of the Bankruptcy Code.
    Why We Are
    Sending This            This Notice relates to the post-petition escrow payments and disbursements only.
       Letter

                            IMPORTANT NOTICE:
                            We should be contacted at once if this account was not part of a Chapter 13 proceeding or plan.

                           If any other bankruptcy protection has been filed or an Order of Discharge has been received in a
                           Chapter 7 Bankruptcy case, or any other discharge under the U.S. Bankruptcy Code that applies to this
     What Needs            property has been received, this Notice is for informational purposes only and is not intended as an
     To Be Done            attempt to collect a debt from you personally.

                           The enclosed statement should be reviewed carefully. The mortgage payment may be affected.


For any questions, the Customer Care Center can be reached toll-free at 888.554.6599, Monday through Friday 8 am to 9 pm ET.
Information about this mortgage account may also be found online at www.ocwencustomers.com.

Sincerely,
Loan Servicing




 NMLS # 1852                                                                                                  BKA_ACCTHIST_DA
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.
                                                           Page 1 of 3
              17-12667-jps       Doc                 INTERNET
                                          FILED 05/09/19      REPRINT 05/09/19 16:05:58
                                                           ENTERED                                         Page 6 of 15
                                                REPRESENTATION OF PRINTED DOCUMENT




                             ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
                                                  ACCOUNT HISTORY – BANKRUPTCY

Analysis Period. This statement includes actual and scheduled activity in the escrow account from April 2018 through June 2019.

An “S” indicates a “scheduled payment.”
The monthly mortgage payment in the amount of $1,668.76 of which $1,045.25 was for principal and interest and $623.51 was
allocated to the escrow account.

 Actual Month      Projected         Actual          Projected        Actual        Description       Projected     Actual Ending
                  Payments To     Payments To        Payments        Payments                          Ending         Balance1
                    Escrow          Escrow         From Escrow     From Escrow                         Balance
Beginning                                                                                          $1,415.47       $7,019.49
Balance
Apr-2018         $632.97-s       $632.97                          $3,761.87        POC Escrow      $2,048.44       $3,890.59
                                                                                   Shortage
                                                                                   Adjustment
May-2018         $632.97-s       $632.97                                                           $2,681.41       $4,523.56
Jun-2018         $632.97-s       $632.97                          $3,741.06        County Tax      $3,314.38       $1,415.47
                                                                                   (PARCEL #
                                                                                   54339066)
Jul-2018         $623.51-s       $623.51                                                           $3,937.89       $2,038.98
Aug-2018         $623.51-s       $623.51                                                           $4,561.40       $2,662.49
Sep-2018         $623.51-s       $623.51                                                           $5,184.91       $3,286.00
Oct-2018         $623.51-s       $623.51                                                           $5,808.42       $3,909.51
Nov-2018         $623.51-s       $623.51                                                           $6,431.93       $4,533.02
*Dec-2018        $623.51-s       $623.51                          $3,534.52        County Tax      $7,055.44       $1,622.01
                                                                                   (PARCEL #
                                                                                   54339066)
Jan-2019         $623.51-s       $623.51                                                           $7,678.95       $2,245.52
*                                                 $3,741.06-s                      County Tax      $3,937.89       $2,245.52
Feb-2019         $623.51-s       $623.51                                                           $4,561.40       $2,869.03
Mar-2019         $623.51-s                                                                         $5,184.91       $3,492.54
Apr-2019         $623.51-s                                                                         $5,808.42       $4,116.05
May-2019         $623.51-s                                                                         $6,431.93       $4,739.56
Jun-2019         $623.51-s                        $3,741.06-s                      County Tax      $3,314.38       $1,622.01
                                                                                   (PARCEL #
                                                                                   54339066)


 NMLS # 1852                                                                                                  BKA_ACCTHIST_DA
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.
                                                            Page 2 of 3
             17-12667-jps        Doc                  INTERNET
                                           FILED 05/09/19      REPRINT 05/09/19 16:05:58
                                                            ENTERED                                         Page 7 of 15
                                                   REPRESENTATION OF PRINTED DOCUMENT




    Actual Month     Projected         Actual           Projected          Actual        Description        Projected      Actual Ending
                    Payments To     Payments To         Payments          Payments                           Ending          Balance1
                      Escrow          Escrow          From Escrow       From Escrow                          Balance
TOTALS             $9,381.03       $6,886.99         $7,482.12         $11,037.45

An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. An "s" indicates "scheduled
payment".
1
  The account was delinquent on the day we performed the escrow analysis. In order to calculate the new escrow payment amount,
we assumed that the accountholder will make all outstanding scheduled escrow payments. As a result, the Actual Ending Balance
includes the amount of the scheduled escrow payments that have not yet been made. For reference, the current actual escrow
balance is $2,869.03.

Projected Payments - Last year, we projected that payments made from the escrow account would total $7,482.12. Under Federal
law (RESPA), with projected payments of $7,482.12 the lowest monthly balance should not {exceed / fall below} $1,247.02 or 1/6 of
anticipated payments from the account.

Summary of Actual Payments Made from Escrow (as shown above): $7,275.58 for property taxes, $3,761.87 for POC Escrow Shortage
Adjustment. Please review the details carefully. If any details appear incorrect, please contact us.

*Note – POC Escrow Shortage Adjustment: This transaction reflects credit adjustments made by Ocwen with regard to a pre-petition
escrow shortage identified at the time of the bankruptcy filing and placed in the Proof of Claim filed by Ocwen and on the Claims
Register of the case. Ocwen advances the pre-petition escrow shortage funds to the account so they do not become part of any
ongoing post-petition escrow payments and to prevent a “double-dip.” All pre-petition escrow shortage funds advanced are repaid as
part of Ocwen’s Proof of Claim arrearage as per the confirmed plan in the case. If the bankruptcy case is dismissed for any reason or
if Ocwen obtains an Order from the Court granting it Relief from the Automatic Stay, any outstanding amounts owed for the
pre-petition escrow shortage as stated in Ocwen’s Proof of Claim that are not repaid prior to the said dismissal or relief order, will be
added back to the outstanding escrow balance on the account.

Notice Regarding Bankruptcy: Please be advised that if the account is part of an active Bankruptcy case or if an Order of Discharge
has been received from a Bankruptcy Court, this letter is in no way an attempt to collect either a pre-petition, post-petition or
discharged debt. If the bankruptcy case is still active, no action will be taken in willful violation of the Automatic Stay. If the account
has received an Order of Discharge in a previously filed Chapter 7 case, any action taken by us is for the sole purpose of protecting
our lien interest in the underlying mortgaged property and is not an attempt to recover any amounts from the accountholder(s)
personally. Finally, if the account is in an active Chapter 11, 12 or 13 bankruptcy case and an Order for Relief from the Automatic Stay
has not been issued, payments should continue to be made in accordance with the confirmed bankruptcy plan.




 NMLS # 1852                                                                                                  BKA_ACCTHIST_DA
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.
                                                                 Page 3 of 3
              17-12667-jps         Doc                  INTERNET
                                             FILED 05/09/19      REPRINT 05/09/19 16:05:58
                                                              ENTERED                                             Page 8 of 15
                              REPRESENTATION OF PRINTED DOCUMENT




JONATHAN I KRAINESS
150 CREEKSIDE DR
MAPLE HEIGHTS OH 44137-4780




 17-12667-jps    Doc               INTERNET
                        FILED 05/09/19      REPRINT 05/09/19 16:05:58
                                         ENTERED                        Page 9 of 15
                                                 REPRESENTATION OF PRINTED DOCUMENT




04/19/2019                                                                                            Account Number:



         JONATHAN I KRAINESS                                                                                     Property Address:
         150 CREEKSIDE DRIVE                                                                                      150 Creekside Dr
         MAPLE HEIGHTS, OH 44137-4780                                                                Maple Heights, OH 44137-4780




Dear JONATHAN I KRAINESS,

We have been notified you are representing Bynetta R Hall. Accordingly, the enclosed correspondence is being directed to you.
The enclosures have not been sent directly to Bynetta R Hall. Please provide this correspondence to your client as you deem
appropriate.

If you no longer represent Bynetta R Hall, or if you prefer we provide such notices directly to your client, please send a request in
writing to:

                                                     Ocwen Loan Servicing, LLC
                                                  Attention: Research Department
                                                           P.O. Box 24736
                                                  West Palm Beach, FL 33416-4736

If you are authorizing us to communicate directly with your client, please specify whether the authorization covers written or
verbal communication, or both.

Sincerely,
Loan Servicing




 NMLS # 1852                                                                                                    BKA_SURPLUS_DA
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.

                                                             Page 1 of 1


            17-12667-jps         Doc                  INTERNET
                                          FILED 05/09/19       REPRINT 05/09/19 16:05:58
                                                           ENTERED                                           Page 10 of 15
                                                 REPRESENTATION OF PRINTED DOCUMENT




04/19/2019                                                                                           Account Number:



        Bynetta R Hall                                                                                        Property Address:
        150 CREEKSIDE DR                                                                                       150 Creekside Dr
        MAPLE HEIGHTS, OH 44137-4780                                                              Maple Heights, OH 44137-4780




Analysis Date: 04/19/2019

                              ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - BANKRUPTCY
                                          PROJECTIONS FOR THE COMING YEAR

Dear Customer(s),


                            The enclosed update follows notice of this account’s involvement in a bankruptcy petition , filed on
    Why We Are              05/08/2017 under Chapter 13 of the Bankruptcy Code.
    Sending This            This statement relates to the post-petition escrow payments and disbursements only.
       Letter

                            IMPORTANT NOTICES:
                            We should be contacted at once if this account was not part of a Chapter 13 proceeding or plan.
                            If any other bankruptcy protection has been filed or an Order of Discharge has been received in a
     What Needs             Chapter 7 Bankruptcy case, or any other discharge under the U.S. Bankruptcy Code that applies to
                            this property has been received, this Notice is for informational purposes only and is not intended as
     To be Done             an attempt to collect a debt from you personally.
                            The enclosed statement should be reviewed carefully. The mortgage payment may be affected.

For any questions, we can be reached toll-free at 888.554.6599, Monday through Friday 8 am to 9 pm ET. Information regarding
this mortgage account may also be found online at www.ocwencustomers.com.

Sincerely,
Loan Servicing

Enclosure




 NMLS # 1852                                                                                                    BKA_SURPLUS_DA
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.
                                                           Page 1 of 4
             17-12667-jps       Doc      FILED           INTERNET
                                                   05/09/19       REPRINT
                                                              ENTERED           05/09/19 16:05:58          Page 11 of 15
                                                REPRESENTATION OF PRINTED DOCUMENT




                                   ESCROW ACCOUNT DISCLOSURE STATEMENT – BANKRUPTCY
This is a projection of activity in the escrow account during the coming escrow year based on:
          a) Anticipated payments to be paid into the escrow account, and
          b) Anticipated payments to be made from the escrow account

                                                                                                 Estimated Amount(s) of Next
    Description of Next Disbursement             Due Date of Next Disbursement
                                                                                                        Disbursement
County Tax                                  Jan 2020                                    $3,534.52
County Tax                                  Jun 2020                                    $3,741.06
Total Annual Disbursements                                                              $7,275.58

Target Escrow Payment                                   $606.29 = (1/12th of $7,275.58)
Starting Escrow Balance Needed as of Jul 2019           $1,212.68


                       Projected Payments Projected Payments                              Projected Ending      Required Balance
       Month                                                            Description
                            To Escrow        From Escrow                                       Balance             Projections
Beginning Balance                                                                       $1,622.01              $1,212.68
Jul-2019              $606.29                                                           $2,228.30              $1,818.97
Aug-2019              $606.29                                                           $2,834.59              $2,425.26
Sep-2019              $606.29                                                           $3,440.88              $3,031.55
Oct-2019              $606.29                                                           $4,047.17              $3,637.84
Nov-2019              $606.29                                                           $4,653.46              $4,244.13
Dec-2019              $606.29                                                           $5,259.75              $4,850.42
Jan-2020              $606.29               $3,534.52               County Tax          $2,331.52              $1,922.19
                                                                    (PARCEL #
                                                                    54339066)
Feb-2020              $606.29                                                           $2,937.81              $2,528.48
Mar-2020              $606.29                                                           $3,544.10              $3,134.77
Apr-2020              $606.29                                                           $4,150.39              $3,741.06
May-2020              $606.29                                                           $4,756.68              $4,347.35
Jun-2020              $606.29               $3,741.06               County Tax          $1,621.91              $1,212.58(Cushion)
                                                                    (PARCEL #
                                                                    54339066)
TOTALS=               $7,275.48             $7,275.58



 NMLS # 1852                                                                                                    BKA_SURPLUS_DA
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.
                                                            Page 2 of 4
             17-12667-jps         Doc     FILED          INTERNET
                                                   05/09/19       REPRINT
                                                              ENTERED            05/09/19 16:05:58           Page 12 of 15
                                               REPRESENTATION OF PRINTED DOCUMENT




ESCROW CUSHION AND POTENTIAL ESCROW SHORTAGE :
In the event there is a tax and/or insurance increase over the coming escrow year, Federal law (RESPA) allows additional funds to
be held to prevent the escrow account from being overdrawn.

This additional amount, which is called a “cushion,” may be up to 1/6 of the total payments estimated to be made from the
escrow account for the coming escrow year.

To avoid a shortage, the escrow balance should not fall below the cushion amount at any time during the coming escrow year.




 NMLS # 1852                                                                                                    BKA_SURPLUS_DA
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.
                                                           Page 3 of 4
            17-12667-jps        Doc       FILED          INTERNET
                                                   05/09/19       REPRINT
                                                              ENTERED           05/09/19 16:05:58          Page 13 of 15
                                                 REPRESENTATION OF PRINTED DOCUMENT




                                                  ESCROW ACCOUNT PROJECTIONS
Total Anticipated Payments. The projected payments from escrow for the coming year total $7,275.58.

Required Escrow Cushion/Minimum Balance. The required cushion amount is $1,212.58 (1/6 of $7,275.58).

Expected Balance Deficiency/Surplus - According to the last month of the account history, the expected escrow balance is
$1,622.01, so there is an escrow balance surplus of $409.33 (this balance equals the total amount paid into escrow minus the
total amount of money to be paid out this year). We will send you a check for the remaining surplus balance within 30 days.
However, if your account is not contractually current as of the analysis date, the escrow funds will remain in the escrow account.

As mentioned in the Account History, (provided under separate cover) we assumed that the outstanding escrow payments were
paid in order to calculate the new escrow payment amount. Keep in mind that the stated escrow surplus was calculated based on
this assumption.

the first monthly mortgage payment for the coming escrow year, beginning with the payment due on 07/01/2019, will be
$1,651.54 of which $1,045.25 will be for principal and interest and $606.29 will go into the escrow account.

For any questions, the Customer Care Center can be reached toll-free at 888.554.6599. Representatives are available Monday
through Friday 8 am to 9 pm ET.

Fax to Attention: Escrow Department

Fax Number: 561.682.7875

Mailing Address:
Ocwen Loan Servicing, LLC
Attn: Escrow Department
P.O. Box 24737
West Palm Beach, FL 33416

Notice Regarding Bankruptcy: Please be advised that if the account is part of an active Bankruptcy case or if an Order of
Discharge has been received from a Bankruptcy Court, this letter is in no way an attempt to collect either a pre-petition,
post-petition or discharged debt. If the bankruptcy case is still active, no action will be taken in willful violation of the Automatic
Stay. If the account has received an Order of Discharge in a previously filed Chapter 7 case, any action taken by us is for the sole
purpose of protecting our lien interest in the underlying mortgaged property and is not an attempt to recover any amounts from
the accountholder(s) personally. Finally, if the account is in an active Chapter 11, 12 or 13 bankruptcy case and an Order for Relief
from the Automatic Stay has not been issued, payments should continue to be made in accordance with the confirmed bankruptcy
plan.




 NMLS # 1852                                                                                                    BKA_SURPLUS_DA
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.
                                                             Page 4 of 4
            17-12667-jps         Doc       FILED          INTERNET
                                                    05/09/19       REPRINT
                                                               ENTERED            05/09/19 16:05:58           Page 14 of 15
                         REPRESENTATION OF PRINTED DOCUMENT




17-12667-jps   Doc               INTERNET
                     FILED 05/09/19       REPRINT 05/09/19 16:05:58
                                      ENTERED                         Page 15 of 15
